DETAILED ACTION
The following Office Action is in response to the Request for Continued Examination filed on June 22, 2022.  Claims 1-3, 5-23, 25, and 26 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 22, 2022 has been entered.

Response to Amendment
Concerning the “Amendments to the Drawings” section on page 7 of the Applicant’s Response filed on June 22, 2022, the newly submitted drawings submitted with the response on June 22, 2022 are not accepted.  The drawings introduce new matter as discussed in the Office Action below.
Concerning the “Amendments to the Specification” section on page 8 of the Applicant’s Response filed on June 22, 2022, the amendments to the specification submitted with the response on June 22, 2022 are not accepted.  The amendment introduces new matter given the newly submitted drawings have been objected for introducing new matter as discussed in the Office Action below.

Response to Arguments
Concerning the “Objection to the Drawings” section on pages 9-11 of the Applicant’s Response filed on June 22, 2022, the applicant’s arguments have been fully considered, but they are not persuasive.  The applicant argues that the newly submitted drawings obviate the necessity of the objection to the drawings for failing to show every feature specified in the claims, and that the amendments are supported by the application because paragraph [0053] provides the necessary written description.  However, the examiner asserts that paragraph [0053] of the Specification does not provide adequate support for the newly submitted drawings.  
The Specification merely states that “In some procedures, the distal end of the stylet 58 may penetrate the wall of the occluded artery 105 opposite the access catheter 104, extend through the subintimal space 106, and exit the subintimal space 106 through the exit site 107”.  This teaching is far too broad to support the limitation of “penetrating a second wall region of the artery opposite the first wall region of the artery into tissue surrounding an outside layer of the second wall region of the artery with a distal end of the stylet”.  Specifically, there is no indication of what “the wall of the occluded artery opposite the access catheter” is intended to mean.  Given the teaching has not even been directly tied as an alternative to Figure 7E, the wall of the occluded artery opposite the access catheter could mean any number of configurations of the access catheter.  An interpretation of such a teaching could be construed as teaching that the access catheter may instead of penetrating the wall of the artery in the upward direction, the access catheter may be used to penetrate the wall of the artery in the opposite downward direction.  The teaching of “the wall of the occluded artery opposite the access catheter” could also be interpreted as the wall of the artery on the opposite side of the occlusion from the access catheter.  There is too much ambiguity to lead a person having ordinary skill in the art to accept that the Specification provides adequate support.
Furthermore, the teaching of “wherein the distal end of the stylet is disposed within the tissue surrounding the outside layer of the second wall region of the artery” is not taught in the Specification.  Paragraph [0053] of the Specification merely teaches that “the stylet 58 may be disposed within tissue surrounding the occluded artery”.  This does not specify “tissue surrounding the outside layer of the second wall region of the artery” and a person having ordinary skill in the art has not been provided enough disclosure to assume that it does.  
Lastly, it is worth noting that the Specification is completely silent as to any purpose or advantage of having the stylet penetrate from one layer of subintimal space, into the lumen, and into a second layer of subintimal space.  Given there is no description of the purpose for these method steps, it would lead a person having ordinary skill in the art to the conclusion that these were not method steps that the inventor had possession of at the time the application was filed.  Therefore, the objection to the drawings stand.
Concerning the “Claim Rejections Under 35 U.S.C. § 112(a)” section on pages 11-12 of the Applicant’s Response filed on June 22, 2022, the applicant’s arguments have been fully considered, but they are not persuasive.  The applicant argues that paragraph [0053] and Figure 7E provide support for the limitations of claim 1.  However, as discussed in the response to arguments of the “Objection to the Drawings” section above, paragraph [0053] does not provide adequate support.  Therefore, the rejections of the claims under 35 U.S.C. §112(a) stand.

Specification
The amendment filed June 22, 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: The references to Figure 7J in the amendment to the Specification are not supported by the original disclosure because the newly submitted Figure 7J is objected to for introducing new matter as discussed in the response to the arguments of the “Objection to the Drawings” section as discussed above and as further discussed in the Claim Rejections under 35 U.S.C. §112(a) below.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-3, 5-23, 25, and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Lines 14-19 of claim 1, lines 23-28 of claim 13, and lines 15-20 of claim 22 recite the limitation of “penetrating a second wall region of the artery opposite the first wall region of the artery into tissue surrounding the outside layer of the second wall region of the artery with a distal end of the stylet, wherein the distal end of the stylet is disposed within the tissue surrounding the outside layer of the second wall region of the artery”.  
However, there is not enough support for this limitation within the Specification of the Instant Application.  The support for the amendment is referenced as being in paragraphs [0052-0053] of the Specification, and the specific teaching that appears to be referenced is the sentence of paragraph [0053] that reads “In some procedures, the distal end of the stylet 58 may penetrate the wall of the occluded artery 105 opposite the access catheter 42 such that the distal end of the stylet 58 may be disposed within tissue surrounding the occluded artery 105”.  This is not enough support for the limitation at issue within the claim.  The limitation recites the specific structures of “a first wall region of the artery” and “a second wall region of the artery opposite the first wall”, and further recites specific steps of penetrating “an inner layer of a first wall region of the artery, and into the portion of the lumen of the artery beyond the occlusion” and “penetrating a second wall region of the artery opposite the first wall of the artery... into tissue surrounding an outside layer of the second wall”.  The specification only discusses penetrating “the wall of the occluded artery opposite the access catheter”, but does not specifically recite a first wall region and a second wall region opposite the first wall region, or penetrating the first wall region specifically from the subintimal space to the lumen and then into the second wall region from the lumen into a tissue surrounding an outside layer of the second wall.  Rather, the Specification merely discusses the general step of penetrating “the wall of the occluded artery opposite the catheter”.  
Given the teaching has not even been directly tied as an alternative to Figure 7E, the wall of the occluded artery opposite the access catheter could mean any number of configurations of the access catheter.  An interpretation of such a teaching could be construed as teaching that the access catheter may instead of penetrating the wall of the artery in the upward direction, the access catheter may be used to penetrate the wall of the artery in the opposite downward direction.  The teaching of “the wall of the occluded artery opposite the access catheter” could also be interpreted as the wall of the artery on the opposite side of the occlusion from the access catheter.  There is too much ambiguity to lead a person having ordinary skill in the art to accept that the Specification provides adequate support.  The teaching described in paragraph [0053] may encompass a number of different procedural steps that do not involve the specific penetrating steps as recited in the newly added limitations, therein failing to reasonably convey to one skilled in the art that the inventor had possession of the claimed invention at the time the application was filed.  
Furthermore, it is worth noting that the Specification is completely silent as to any purpose or advantage of having the stylet penetrate from one layer of subintimal space, into the lumen, and into a second layer of subintimal space.  Given there is no description of the purpose for these method steps, it would lead a person having ordinary skill in the art to the conclusion that these were not method steps that the inventor had possession of at the time the application was filed.  
Claims 2, 3, 5-12, 14-21, 22, 23, 25, and 26 are further rejected for being dependent upon claims introducing new matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN TRUYEN TON whose telephone number is (571)270-5122. The examiner can normally be reached Monday - Friday; EST 10:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN T TON/Examiner, Art Unit 3771                                                                                                                                                                                                        7/21/2022